—In two actions to recover damages for personal injuries, the defendant in Action No. 1 and Action No. 2 appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated December 10, 1996, as denied his motion for summary judgment dismissing each of the complaints in Action No. 1 and Action No. 2 on the ground that neither plaintiff sustained a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Triable issues of fact exist as to whether the plaintiffs sustained a serious injury as defined by Insurance Law § 5102 (d) (see, CPLR 3212 [b]). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.